Citation Nr: 0608090	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-13 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 10, 2002 
for the grant of service connection for bilateral 
interstitial fibrosis and unilateral pleural disease 
consistent with asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from December 1977 to 
January 1989.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Winston-Salem Regional Office (RO). 

For the reasons expressed below, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In his April 2003 substantive appeal regarding the claim for 
an earlier effective date for the grant of service connection 
for his lung disorder, the veteran raised the issue of 
whether the was clear and unmistakable error (CUE) in the 
March 2003 rating decision which granted service connection.  
He specifically asserted that the RO failed to review fully 
review the service medical records, including the standard 
form 88, at the time the claim of service connection was 
adjudicated in March 2003.  

The RO has not addressed the issue of whether the March 2003 
rating action which granted service connection for a lung 
disorder involved CUE.  As such, because the veteran's 
unadjudicated claim could potentially impact on the earlier 
effective date claim, a Board decision on his earlier 
effective date claim at this time would be premature.  As 
such, the veteran's CUE claim is inextricably intertwined 
with the earlier effective date claim and must be adjudicated 
by the RO prior the Board's adjudication of the earlier 
effective date claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (issues are inextricably intertwined if one 
claim could have significant impact on the other).  
Accordingly, the case must be remanded for RO adjudication of 
the CUE claim and the earlier effective date claim is 
deferred.  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  After taking any development deemed 
appropriate, to include additional notice 
in compliance 38 U.S.C. § 5103(a) an 38 
C.F.R. § 3.159(b), the RO should 
adjudicate the veteran's claim of whether 
there is CUE in the March 2003 rating 
decision granting service connection for 
bilateral interstitial fibrosis and 
unilateral pleural disease consistent with 
asbestosis.  Then, if not rendered moot, 
the RO must readjudicate the veteran's 
earlier effective date claim.

In the event of an unfavorable decision 
with regard to CUE claim, the veteran must 
be informed of the decision and of the 
need to file to perfect a timely appeal if 
he wants to appeal the decision.  If a 
notice of disagreement is timely filed, 
the RO should address the matter in a 
supplemental statement of the case, and 
afford him and his representative an 
opportunity to timely file a substantive 
appeal.  

2.  If the benefits sought on appeal are 
not granted the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

